Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 118 968.5, filed on 10/06/2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Caitlin Thireault on 05/06/2021.

The application has been amended as follows: 
In the Specification, replace the paragraph beginning at page 4, line 25, with the following amended paragraph: 
According to the invention, shifting of the hair sample can already be prevented[[d]] by prior moistening of the hair or by polar/electrostatic surface treatment. A moistened hair or a charged hair can already stick to the hair receiving surface by itself. 
In the Specification, page 11, line 12, delete “Teflon” and insert --Teflon™ (polytetrafluoroethylene)--.
In the Specification, page 11, line 12, delete “FEP” and insert --fluorinated ethylene propylene (FEP)--.
In the Specification, page 11, line 12, delete “Teflon PFA” and insert --Teflon™ PFA (perfluoroalkoxy alkane)--. 
In claim 7, line 4, after “polypropylene, polyethylene, polysulfone,” delete “Teflon, FEP, Teflon PFA” and insert –polytetrafluoroethylene, fluorinated ethylene propylene (FEP), perfluoroalkoxy alkane --.
In claim 13, line 3, after “polyethylene, polysulfone,” delete “Teflon, FEP, Teflon PFA” and insert –polytetrafluoroethylene, fluorinated ethylene propylene (FEP), perfluoroalkoxy alkane --.
In claim 14, line 3, after “polyethylene, polysulfone,” delete “Teflon, FEP, Teflon PFA” and insert –polytetrafluoroethylene, fluorinated ethylene propylene (FEP), perfluoroalkoxy alkane --.

Election/Restrictions
Claims 1-3, 5-9 and 13-14 are allowable. The restriction requirement Group I (claims 1-9), Group II (claim 10), and Group III (Claims 11-12), as set forth in the Office action mailed on 12/03/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/03/2020 is withdrawn.  Claims 10-12, directed to a method for transporting and/or storing of hair, a method for culturing keratinocytes from a hair, and a method for generating induced pluripotent stem cells from keratinocytes are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The Amendment filed 04/08/2021 has been entered. Claims 1-3 and 5-14 remain pending in the application.  Applicant’s amendments to the Abstract, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/14/2021. 

Reasons for Allowance
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art, Stevens (US 5484731 A) fails to teach or suggest wherein the structure of the first portion of the carrier plate element having recesses and/or depressions is completely permeable between the hair-receiving surface and the outer surface.
It would not have been obvious to modify Stevens, in view of the prior art, to have the recesses and/or depressions being completely permeable between the hair-receiving surface and the outer surface, since doing so would render the system of Stevens inoperative for its intended purpose.
	The prior art fails to teach or fairly suggest all of the limitations of the system of claim 1, specifically the recesses and/or depressions is completely permeable between the hair-receiving surface and the outer surface. Therefore, claim 1 is allowed. Claims 2, 3 and 5-14 are allowed based on their dependency on all of the limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/			/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798